DISMISS and Opinion Filed August 21, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00361-CV

                               JENNIFER MENDEZ, Appellant
                                          V.
                                BEL AIR ON 16TH, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-00594-2019

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       Appellant’s brief is overdue. By postcard dated July 24, 2019, we notified appellant the

time for filing her brief had expired. We directed appellant to file a brief and an extension motion

within ten days. We cautioned appellant that failure to file a brief and an extension motion would

result in the dismissal of this appeal without further notice. To date, appellant has not filed her

brief nor has she corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE
190361F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 JENNIFER MENDEZ, Appellant                       On Appeal from the County Court at Law
                                                  No. 5, Collin County, Texas
 No. 05-19-00361-CV       V.                      Trial Court Cause No. 005-00594-2019.
                                                  Opinion delivered by Chief Justice Burns,
 BEL AIR ON 16TH, Appellee                        Justices Whitehill and Molberg
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered August 21, 2019




                                            –2–